TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00240-CR
                                        NO. 03-02-00241-CR
                                        NO. 03-02-00242-CR




                                 Miguel Salas Rodriguez, Appellant

                                                   v.

                                    The State of Texas, Appellee




     FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
   NOS. 2001-029, 2001-030 & 2001-031, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




                              MEMORANDUM OPINION


                A jury convicted Miguel Salas Rodriguez of murder, aggravated assault, possession of a

controlled substance, and delivery of a controlled substance. The jury found that Rodriguez used a deadly

weapon while possessing cocaine and while committing aggravated assault. Punishment for all of the

offenses was enhanced by prior convictions. The jury assessed punishment at twenty years in prison for the

delivery offense and life in prison for the murder, possession, and aggravated assault offenses. The court

held that each of the sentences would be cumulative to the sentence of imprisonment for seventy years

assessed for a previous 1979 murder conviction.
                 Rodriguez raises four issues on appeal. He complains that the court erred by admitting his

written statement over his objection that he was given inadequate warnings, that he was denied equal

protection because the district attorney refused to give him the same discovery as other defendants in

Caldwell County, that the sentences were illegal because the indictments alleged the prior enhancing

offenses in the incorrect sequence, and that his trial counsel was ineffective for failing to object to the

incorrect sequencing of the enhancement paragraphs. We will affirm the judgments.


                                             BACKGROUND

                 Although Rodriguez does not challenge the sufficiency of the evidence to support his

conviction, we will begin with a summary of the evidence to provide context for the issues raised. Police

suspected that Rodriguez was selling drugs. They used an informant to make a controlled buy of cocaine

from him at his residence. Rodriguez sold drugs to the informant, who reported that cocaine was visible

inside the residence. Police obtained a search warrant for the residence. They attempted to get Rodriguez

to open the door voluntarily under the ruse of making another purchase. When that failed, they decided to

break into the house without warning so that Rodriguez could not dispose of evidence. As the break-in

began, Rodriguez shot through his door and killed a police officer.


                                               DISCUSSION

                 By his first point of error, Rodriguez complains that the court erred by admitting a written

statement that lacked one of the statutorily required notifications of his rights. State law governing admission

of written statements provides in relevant part:



                                                       2
        No written statement made by an accused as a result of custodial interrogation is admissible
        as evidence against him in any criminal proceeding unless it is shown on the face of the
        statement that:

        (a) the accused, prior to making the statement, either received from a magistrate the
            warning provided in Article 15.17 of this code or received from the person to whom
            the statement is made a warning that:

            (1) he has the right to remain silent and not make any statement at all and that any
                statement he makes may be used against him at his trial;

            (2) any statement he makes may be used as evidence against him in court . . . .


Tex. Code Crim. Proc. Ann. art. 38.22, ' 2 (West 1979). The printed warning on Rodriguez=s written

statement advised him that he had the right to remain silent and not say anything and that any oral or written

statement might be used as evidence against him in court, but did not warn him that any statement he made

could be used against him in trial. Rodriguez argues that proper statutory interpretation requires that we

give meaning to the legislature=s use of both terms and hold that he was not warned that the statement could

be used against him in trial proceedings before the court.

                 Case law, however, requires that we hold that the warning given satisfies the statute. A

statement resulting from a custodial interrogation is admissible so long as warnings that substantially comply

with the statutory requirements are given. Cockrell v. State, 933 S.W.2d 73, 90-91 (Tex. Crim. App.

1996); see also Nonn v. State, 41 S.W.3d 677, 679 (Tex. Crim. App. 2001). In Cockrell, the court

found a warning substantially complied with the requirements even though it did not warn the accused that

his statement could be used against him either in court or in trial; instead, it warned that the statement could

be used against him Aat trail.@ See Cockrell, 933 S.W.2d at 90-91. In this case, Rodriguez was warned


                                                       3
that his statement could be used against him in court, which arguably includes proceedings up to and

including trial. Rodriguez=s contrary statutory interpretation withers in the face of the Cockrell holding. See

id. If a warning about use of the statement Aat trail@ suffices to warn about its possible use in court and at

trial, the warning to Rodriguez about use of the statement Ain court@ substantially complies with the statute.

We overrule point one.

                 By his second point of error, Rodriguez complains that he was denied his right to equal

protection because the State refused to give him the same access to discovery enjoyed by other persons

accused of crime in Caldwell County. The prosecutor admitted that he treated Rodriguez=s attorneys

differently than he did other lawyers because he believed they were unethical and undeserving of

professional courtesies. Rodriguez advocates for the use of the Batson doctrine to determine whether he

was discriminated against because of the Hispanic ethnicity of himself and one of his lawyers. See Batson

v. Kentucky, 476 U.S. 79 (1986); Guzman v. State, 85 S.W.3d 242, 246 (Tex. Crim. App. 2002).

Batson and its progeny have defined a test for denials of equal protection due to strikes of jurors based on

race or gender. See Batson, 476 U.S. at 85; Guzman, 85 S.W.3d at 245-46. If the defendant makes a

prima facie case of discrimination, the State must provide a race-neutral explanation, and the court must

decide whether the State=s explanation is a pretext for discrimination. Guzman, 85 S.W.3d at 245-46.

                 We find no reversible error. Rodriguez shows no error by the district court because he did

not present this alleged error to the trial court by objecting or getting rulings. See Tex. R. App. P. 33.1;

Williams v. State, 773 S.W.2d 525, 534-35 (Tex. Crim. App. 1988). Even when querying the prosecutor

regarding differential treatment, he did not object to this differential treatment or ask the court to rectify it.


                                                        4
He does not complain on appeal regarding the denial of any specific request for discovery. Further, the

record indicates that despite the complained-of comments the prosecutor relented and opened his file to

Rodriguez=s attorneys; thus, Rodriguez has not shown harm. See Tex. R. App. P. 44.2(a). Even if he had

preserved error, even if the Batson analysis applies to this situation, and even if we assume that Rodriguez

made the prima facie showing of discriminatory intent based on his ethnicity, Rodriguez has not shown

himself entitled to relief. The prosecutor stated that he treated Rodriguez=s lawyers differently because he

believed they were unethical. This explanation is entirely race-neutral. There is no evidence of pretext. We

find no denial of equal protection. We overrule point two.

                 Rodriguez=s complaints under points of error three and four concern the order in which the

State alleged his prior offenses in the indictment. He contends that the prior offenses were alleged in the

reverse of the correct sequence, but that he was sentenced as if they were alleged in the correct sequence.

He contends that this improper sequencing renders his sentence illegal and means that his counsel was

ineffective for failing to object to the incorrect sequencing of the prior offenses in the indictment. The Texas

Penal Code provides in relevant part as follows:


        (a) . . . (2) If it is shown on the trial of a state jail felony punishable under Section
                      12.35(a) that the defendant has previously been finally convicted of two
                      felonies, and the second previous felony conviction is for an offense that
                      occurred subsequent to the first previous conviction having become final, on
                      conviction the defendant shall be punished for a second-degree felony.

        ....

        (d) If it is shown on the trial of a felony offense other than a state jail felony punishable
                 under Section 12.35(a) that the defendant has previously been finally convicted of
                 two felony offenses, and the second previous felony conviction is for an offense

                                                       5
                that occurred subsequent to the first previous conviction having become final, on
                conviction he shall be punished by imprisonment in the institutional division of the
                Texas Department of Criminal Justice for life, or for any term of not more than 99
                years or less than 25 years.


Tex. Pen. Code Ann. ' 12.42 (West 2003).1 Rodriguez relies on a case in which the court noted that proof

of prior offenses did not satisfy section 12.42(d).2 See McBride v. State, 840 S.W.2d 111, 118 (Tex.

App.CAustin 1992, pet. ref=d).

                We find no error by the district court. Rodriguez waived this complaint about the indictment

by failing to object before his trial began. See Tex. Code Crim. Proc. Ann. art 1.14(b) (West Supp. 2003).

Further, prior convictions need not be pled in the indictment in order to be used to enhance punishment.



        1
          Section (a)(2) applies to the enhancement of the state-jail felony offense of delivery of less than
one gram of cocaine that is the subject of appellate cause number 03-02-00242-CR. See Tex. Health &
Safety Code Ann. ' 481.112(b) (West Supp. 2003). Section (d) applies to the remaining felony
convictions.
        2
           Although the McBride opinion does not specify how the proof fell short, because the two
convictions cited as not satisfying the statute were both from 1986, the likely explanation is that the State
could not prove that one of the 1986 convictions was final before the defendant committed the second 1986
offense. See McBride, 840 S.W.2d 111, 119 (Tex. App.CAustin 1992, pet. ref=d); see also Tex. Pen.
Code Ann. ' 12.42(d).




                                                     6
Brooks v. State, 957 S.W.2d 30, 34 (Tex. Crim. App. 1997). Section 12.42 does not require any

specific order of allegation or presentation of proof of prior offenses; it expressly requires only that the

evidence show a particular sequence in the prior offenses. See Tex. Pen. Code Ann. ' 12.42; see also

Tomlin v. State, 722 S.W.2d 702, 705 (Tex. Crim. App. 1987). Rodriguez does not allege that the

State=s proof failed to satisfy the statute. The court did not err by punishing Rodriguez in accordance with

the evidence, regardless of the order in which the enhancement offenses were presented in the indictment.

We overrule point three.

                 Because the sequence of the enhancement allegations was not improper, trial counsel was

not deficient or ineffective by failing to object to that sequence. See Strickland v. Washington, 466 U.S.

668, 687 (1984). We overrule point four.


                                            CONCLUSION

                 We overrule all of Rodriguez=s points of error and affirm the convictions and punishments.




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: March 27, 2003

Do Not Publish

                                                     7